Alicia Bryan /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 31, 2015

                                      No. 04-15-00107-CV

                                       Justin V. HAYNES,
                                             Appellant

                                                 v.

                                     Alicia Bryan HAYNES,
                                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-14023
                        Honorable David A. Canales, Judge Presiding

                                         ORDER
       On July 20, 2015, upon unopposed motion of Appellant, this Court abated this appeal to
allow Appellant the opportunity to obtain a ruling on his request for findings of fact and
conclusion of law as well as motions to modify judgment and for new trial. This appeal was
abated until August 17, 2015.

        To this date, Appellant has not supplemented the record or otherwise advised this Court
regarding the status of the trial court proceedings. IT IS ORDERED Appellant shall advise this
Court of the status of the trial court proceedings by September 11, 2015. If Appellant fails to file
this advisory or a motion to reinstate this appeal by this date, the appeal shall be dismissed for
want of prosecution.

                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court